Citation Nr: 1820481	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to July 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This issue was previously before the Board in March 2016.  In its decision, the Board noted that service connection for vertigo was severed in a June 2015 rating decision, to which the Veteran had filed a timely notice of disagreement (NOD).  The Board noted that a statement of the case (SOC) had not yet been issued as required, and thus a remand was necessary for the issue of whether severance was proper.  See 38 C.F.R. § 19.9(c).  Furthermore, the Board noted that entitlement to an increased rating for vertigo was inextricably intertwined with whether severance of service connection was proper, and thus remanded the claim for an increase as well.

Pursuant to the Board's remand, in April 2016, the RO issued an SOC on the severance matter and sent it to the Veteran's mailing address.  No Form 9 substantive appeal was thereafter submitted; thus, the severance issue is not on appeal.

In March 2016, the Board also remanded for additional development a claim of service connection for a psychiatric disorder and a total disability rating based on individual unemployability (TDIU).  In April 2016 and July 2016 rating decisions respectively, these two claims were granted; thus, they are no longer on appeal.

Additional evidence was received subsequent to the most recent supplemental statement of the case (SSOC) issued in July 2016.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

There is no legal basis for a retroactive increase after severance of service connection for vertigo.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 percent for vertigo have not been met.  38 U.S.C. § 501 (2012); 38 C.F.R. §§ 3.105, 3.400(o)(1) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  38 C.F.R. § 3.400(o)(1).

II. Analysis

The April 2013 rating decision granted service connection for vertigo with a 10 percent rating, effective August 14, 2012.  As noted in the introduction, during the pendency of the present appeal for a higher rating, service connection for vertigo was severed by a June 2015 rating decision, effective September 1, 2015.  Cf. 38 C.F.R. § 3.957 (protection for service connection for a disability when in effect for at least 10 years).  Additionally, as noted in the introduction, the Veteran did not perfect an appeal of the severance issue.

As service connection for vertigo was severed, under 38 C.F.R. § 3.400(o)(1), a retroactive increase will not be awarded.  The law clearly is dispositive as it prohibits a retroactive increase once basic entitlement has been terminated.  Accordingly, the Board finds that the Veteran lacks entitlement under the law for the claim for increase for vertigo, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A rating in excess of 10 percent for vertigo is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


